linNotice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	This Final Office action is in response to the application filed on February 6th, 2014 and in response to Applicant’s Arguments/Remarks filed on September 8th, 2022.  Claims 2-21 are pending.
Priority
3.	Application 14/174,130 filed on February 6th, 2014 is a continuation of application 12/938,190 filed on November 2nd, 2010 which is a continuation of 11/415,949 filed May 2nd, 2006 which is a division of 10/356,277 filed January 31st, 2003.
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Terminal Disclaimer
5.	Examiner notes that the Terminal Disclaimer filed on October 11th, 2019 has been approved.
Response to Arguments 
6.	Applicant argues that “the claimed dynamic link and associated functionality represents an example of elements and features not present in any fundamental economic practice or other judicial exception” and that “these claims are inarguably directed to the claimed dynamic link and associated functionality which are not well-understood, routine, and conventional elements or activity” and “are therefore eligible under Prong One of the analysis.” Examiner respectfully disagrees and notes that it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. Examiner further notes that this argument conflates the anticipation test under 35 U.S.C. 102 and the obviousness test under 35 U.S.C 103 with the patent-eligibility test under 35 U.S.C. 101. These tests are separate and distinct tests, and passing one or both of the anticipation and obviousness tests does not equate to passing the patent-eligibility test. Examiner respectfully disagrees and maintains that the claimed invention is drawn to the abstract idea of trading/order submission and managing orders which as drafted, under their broadest reasonable interpretation, recite a fundamental economic principle or practice and a commercial or legal interaction, specifically sales activities or behaviors. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
7.	Applicant argues that “the recited elements for establishing a dynamic link, and monitoring a market data update to update the dynamically linked order based on the monitored data are not known, much less utilized, in electronic trading at the time of filing” and therefore “represents a practical and functional improvement over known electronic trading systems and methods for electronic trading” and integrates the pending claims “into a practical application.” Examiner respectfully disagrees and again notes that this argument conflates the anticipation test under 35 U.S.C. 102 and the obviousness test under 35 U.S.C 103 with the patent-eligibility test under 35 U.S.C. 101. These tests are separate and distinct tests, and passing one or both of the anticipation and obviousness tests does not equate to passing the patent-eligibility test.
Further, as detailed below, this judicial exception is not integrated into a practical application. In particular, the claims only recite an electronic trading system including a gateway, trading device and electronic exchanges in claim 2. The claimed computer components are recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not imposed any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, See MPEP 2106.05(a, c, e, H). Applicant’s claims do not provide a specific technological improvement but rather on an alleged improvement in the management of trading/order submission, by controlling “when and in what format a linked order including two order messages is sent and updated,” which is an abstract idea for which a computer is used as a tool in its ordinary capacity for providing a business solution to a non-technical problem. Therefore the claims are directed to an abstract idea without a practical application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 2-21 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).
Claim 2 recites limitations relating to trading/order submission and managing orders and more specifically: storing by the gateway, a definition for a predetermined relationship between a first tradeable object and a second tradeable object; receiving, by the gateway in communication with a trading interface provided by the trading device, a new order provided to the trading interface; determining, by a synthetic order manager, in response to receiving the new order from the trading interface  that the new order relates to the stored predetermined relationship, wherein determining further includes: generating a first message for the first tradeable object and a second message for the second tradeable object based on the predetermined relationship; establishing an dynamic link between the first message  and the second message, wherein the second message has at least one parameter determined according to the predetermined relationship between the first tradeable object and the second tradeable object; submitting, by the synthetic order manager the first message for a first order for the first tradeable object from the synthetic order manager and the second message for a second order for the second tradeable object from the synthetic order manager, wherein the first message is submitted to a first electronic exchange and the second message is submitted to a second electronic exchange; monitoring, by the synthetic order manager, a market data update provided by the first electronic exchange for a first updated order parameter for the first order, wherein the market data update is received at a first time when both the first order is pending at the first electronic exchange and the second order is pending at the second electronic exchange; and submitting, by the synthetic order manager, an update message to the second electronic exchange based on the established dynamic link to update the second order with a second updated order parameter determined according to the predetermined relationship and the first updated order parameter received with the market data update.
These above limitations as drafted, under their broadest reasonable interpretation, recite a fundamental economic principle or practice and a commercial or legal interaction, specifically sales activities or behaviors. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. The gateway, trading device and electronic exchanges in claim 2 is just applying generic computer components to the recited abstract limitations. (Step 2A- Prong 1: YES. The claims are abstract).
This judicial exception is not integrated into a practical application. In particular, the claims only recite an electronic trading system including a gateway, trading device and electronic exchanges in claim 2. The claimed computer components are recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not imposed any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, See MPEP 2106.05(a, c, e, H). Therefore claim 2 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO: the additional claimed elements are not integrated into a practical application).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(g)). Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions (see MPEP 2106.05(d)). Examiner notes that the claim limitations are drawn to a business plan enhanced by common generic hardware, or rather generalized steps performed by using a computer as a tool. Accordingly, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Thus claim 2 is not patent eligible. 
Additional elements that require no more than a generic computer to perform generic computer functions includes transmitting information (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and depositing information (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19, 2018. (Step 2B: NO. The claims do not provide significantly more). 
Dependent claims 3-21 further define the abstract idea that is present in their respective independent claim 2 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)). Therefore, the dependent claims 3-21 are directed to an abstract idea and claims 2-21 are rejected under 35 U.S.C. 101 and not patent eligible.
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




November 2022
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
ld